



EXHIBIT 10(c)
Ursula M. Burns                            


May 20, 2016


Dear Ursula,


This letter sets forth our agreement with respect to your continued role as
Chief Executive Officer and Chairman of the Board of Xerox Corporation (the
“Company”), in connection with the proposed spin-off of the Company’s Business
Process Outsourcing (BPO) business from its Document Technology and Document
Outsourcing business such that each of the businesses will operate as an
independent public company (the spun off BPO company shall be referred to as
“SpinCo” and the Document Technology and Document Outsourcing business shall be
referred to as “RemainCo”). Xerox has begun the process of the separation and
its objective is to complete the separation by year-end 2016, subject to
customary regulatory approvals, the effectiveness of a Form 10 registration
statement with the U.S. Securities and Exchange Commission, tax considerations,
securing any necessary financing and final approval of the Board of Directors of
Xerox (the “Board”) (the consummation of such transactions, the “Separation” and
such date the “Separation Date”).


1.
Term.

a.
CEO Term. From the date hereof until the earlier of January 31, 2017 or the
Separation Date (the “ CEO Term”), you shall continue to (i) be the Chief
Executive Officer and Chairman of the Board of the Company, and (ii) have the
duties and authorities consistent with your current position, provided that you
shall focus additionally on completing the Separation and assisting with the
search for a new Chief Executive Officer of RemainCo, and such other duties and
responsibilities as reasonably requested by the Board.

b.
Chairman Term. Effective upon the expiration of the CEO Term, you shall cease to
be the Chief Executive Officer but you shall continue to remain an employee and
the Chairman of RemainCo (or the Company, if the Separation has not occurred)
until the annual shareholder meeting in 2017 (the “Annual Meeting”) anticipated
to be in May 2017 such period (the “ Chairman Term”). During the Chairman Term,
your primary responsibilities, will include assistance in connection with the
transition to the new CEO of RemainCo and other advisory services consistent
with your positon as requested by the Board. You will retire from your role as
Chairman and a member of the Board at the Annual Meeting and your retirement
shall also serve as the termination of your employment, provided that such
retirement shall be treated as if you had retired effective July 1, 2017 for all
purposes hereunder (a “Qualifying Retirement”). For the avoidance of doubt, you
shall not become employed by nor a member of the






--------------------------------------------------------------------------------




Board or Chairman of SpinCo. You agree to promptly execute any letters of
resignation or similar documents necessary to effectuate the foregoing.


2.
Compensation during CEO Term. During the CEO Term, (i) you will continue to
receive your annual salary at your current rate ($1,100,000 per annum) and (ii)
your target annual bonus under the APIP shall continue to be 200%. Your Annual
Performance Incentive Plan bonus goal shall be consistent with the bonus goals
previously established for 2016, such that 60% is based on achieving the
pre-established financial metrics and 40% is based upon the Separation metrics.
The bonus, if any, that is earned for 2016 shall be payable solely in cash and
shall be payable in 2017 at the same time bonuses are paid to other senior
executive officers of the Company. During the CEO Term you will also be eligible
to participate in the same employee benefits and perquisites that you currently
participate in, or are provided, in each case subject to the terms of such plans
or arrangements as may be amended, modified or terminated from time to time.



3.
2016 LTI Award. For 2016, on or around July 1, 2016 you will receive a long term
incentive grant (the “2016 Award”), substantially in the form attached as
Exhibit A with a target value of $9.7 million, with the 2016 Award composed of
(i) 50% restricted stock units that will vest based upon service and (ii) 50%
performance shares of the Company that will vest based on the achievement of the
2016 revenue growth, adjusted EPS and adjusted operating cash flows goals as
further set forth on Exhibit A (consistent with the goals for 2016 LTI awards
made to other executive officers of the Company). The 2016 Award, to the extent
vested, shall be payable in RemainCo stock on July 1, 2019 (if, then publicly
traded), subject to the terms of the 2016 Award.



4.
Compensation during Chairman Term. During the Chairman Term, your base salary
shall be at a rate of $900,000 per annum (for the avoidance of doubt, you shall
receive a prorated amount of your base salary through the date of your
termination or the effective date of your Qualifying Retirement, if applicable.
During the Chairman Term, you will not receive any Board retainer or meeting
fees. During the Chairman Term your target annual bonus will be 150% of your
base salary (at a rate of $900,000). The bonus criteria shall be determined by
the compensation committee of the Board in 2017 and will generally be consistent
with the bonus criteria for the new Chief Executive Officer of RemainCo (if then
applicable) as well as your providing transition and support to such individual.
The amount of the bonus earned, if any, shall be pro-rated based on the length
of time in 2017 that you work through the termination date or the date of your
Qualifying Retirement, if applicable. The bonus, if any, that is earned for 2017
shall be payable solely in cash and shall be payable in 2018 at the same time
bonuses are paid to other senior executive officers of the Company or RemainCo,
as the case may be. During the Chairman Term, you will also be eligible to
participate in the same employee benefits and perquisites that you currently
participate in, or are provided, in each case subject to the



2

--------------------------------------------------------------------------------




terms of such plans or arrangements as may be amended, modified or terminated
from time to time (it being understood that you shall not be permitted to use
the Company aircraft unless authorized in advance by the Board).


5.
2017 LTI Award. For 2017, on or around January 1, 2017 you shall receive a
special one-time grant of time-vested restricted stock units in recognition of
your commitment to the Separation and transition support to the new CEO of
RemainCo (the “2017 Award”), substantially in the form attached as Exhibit B,
with a grant date value of $5 million. The Award will vest pro rata over the
number of full months that you work in 2017 through your termination date or the
date of your Qualifying Retirement, if applicable. The payout date of any vested
awards shall be on the third anniversary of the grant date, intended to be
January 1, 2020. The 2017 Award, to the extent vested, shall be payable in
RemainCo stock (if, then publicly traded), subject to the terms of the 2017
Award.



6.
SERP Benefit. The treatment of your benefit under the Company’s Unfunded
Supplemental Executive Retirement Plan (“SERP”) shall be consistent with the
action taken by unanimous written consent of the Compensation Committee on March
29, 2016, such that your retirement at any time after the expiration of the CEO
Term shall be treated as a retirement date that is acceptable to the Company for
such purpose.



7.
Prior LTI Awards. Your outstanding equity awards granted prior to 2016 shall
vest pro rata through the date of your termination (in accordance with the terms
of such outstanding awards).



8.
Qualifying Termination. Notwithstanding anything in this letter agreement to the
contrary, your employment with the Company and RemainCo continues to be at-will
and you or the Company may terminate your employment at any time (including,
without limitation during the CEO Term or the Chairman Term).

a.

If your employment is terminated in a Qualifying Termination (as defined below),
then (i) you shall continue to receive the payment of your base salary and
target bonus as if your employment had not terminated until the end of the
Chairman Term, and (ii) you shall receive all rights and benefits that you would
have been eligible to receive hereunder in connection with a Qualifying
Termination.

b.

For purposes of this Agreement, “Good Reason” means a (i) material reduction in
your base salary or target bonus, other than as contemplated by this letter
agreement or (ii) the requirement that you relocate your primary place of
employment to a location more than 50 miles from your current location
provided, however, that it will not be considered Good Reason unless you



3

--------------------------------------------------------------------------------




provide notice of such alleged breach to the Company in writing within 60 days
of your knowledge of such breach, and the Company or RemainCo, has failed to
cure such breach within 30 days of receiving such written notice.  Unless you
give the Company or RemainCo, as applicable written notice of any such breach
within 30 days of the initial existence of such breach which, after any
applicable notice and the lapse of any applicable 30-day grace period, would
constitute Good Reason, such breach will cease to be an event constituting Good
Reason. For the avoidance of doubt, you acknowledge and agree that the
discussion regarding this letter agreement, the execution of this agreement and
the changes contemplated by this agreement shall not individually or in the
aggregate constitute Good Reason.
c.

For purposes of this Agreement, “Qualifying Termination” means a (i) termination
of your employment with the Company or RemainCo by the Company or RemainCo
without Cause (as defined in the 2016 Award) (other than due to death,
disability, or your retirement or resignation) or (ii) a voluntary resignation
of your employment for Good Reason on or prior to December 31, 2016 (and Good
Reason shall not be applicable after December 31, 2016).



9.
CIC Agreement. While you are employed by the Company or RemainCo, you will
continue to be covered by the terms of that certain Change in Control Severance
Letter Agreement dated effective as of January 1, 2012 (“CIC Letter”).

 
10.
Early Termination. If you voluntarily resign (other than for Good Reason) prior
to the commencement of a new CEO of RemainCo or prior to the Annual Meeting
(unless such resignation is requested by the Board), then notwithstanding
anything in this agreement, you will not continue to vest in the 2016 Award
beyond the date of termination and you will forfeit the 2017 Award.



11.
Restrictive Covenants. You agree to be bound by the restrictive covenants in
favor of the Company pursuant to your Employment, Non-Competition and
Non-Solicitation Agreement, dated as of February 25, 2010.



12.
Cooperation. You agree that, upon reasonable notice and without the necessity of
the Company obtaining a subpoena or court order, you shall provide cooperation
in connection with any suit, action or proceeding (or any appeal from any suit,
action or proceeding), and any investigation and/or defense of any claims
asserted against the Company, or any of their respective predecessors or
successors, or current or former directors, officers, shareholders, partners,
members, agents or representatives, which relates to events occurring during 
any period during which you provided services to the Company as to which you may
have relevant information (including but not limited to



4

--------------------------------------------------------------------------------




furnishing relevant information and materials to the Company or its designee
and/or providing testimony at depositions and at trial), provided that the
Company shall reimburse you for expenses reasonably incurred in connection
therewith, and further provided that any such cooperation occurring after the
termination of your services shall be scheduled to the extent reasonably
practicable so as not to unreasonably interfere with your business or personal
affairs.


13.
Release. Notwithstanding anything in this agreement to the contrary, as a
condition to the receipt, of salary continuation payments and or continued
vesting of equity awards in accordance with the terms of this Agreement, you
shall be required to enter into the Company’s standard form of release of claims
and separation agreement in favor of the Company and its affiliates (as amended
from time to time) and such release must be effective and irrevocable within 53
days after the date of your termination of employment. All payments and benefits
that would otherwise be paid prior to the sixtieth (60th) day after your
termination of employment shall be paid in a lump sum as soon as reasonably
practicable following the sixtieth (60th) day after such termination of
employment.



14.
Section 409A. The parties intend that this agreement is intended to be
administered in accordance with or exempt from Section 409A of the Internal
Revenue Code (“Section 409A”). Each payment pursuant to this agreement is
intended to constitute a separate payment for purposes of Section 409A. Section
14 of the CIC Letter is incorporated herein by reference. The payment of any
deferred compensation subject to Section 409A shall be as set forth in the
underlying agreements governing such deferred compensation. The parties agree
that this Agreement may be amended, as reasonably requested by either party, and
as may be necessary to fully comply with Section 409A and all related rules and
regulations in order to preserve the payments and benefits provided hereunder
without additional cost to either party. The Company makes no representation or
warranty and shall have no liability to you or any other person if any
provisions of this agreement are determined to constitute deferred compensation
subject to Section 409A but do not satisfy an exemption from, or the conditions
of, Section 409A.



15.
Further Assurances. You and the Company, and RemainCo, as applicable hereby
agree, at the request of any other party, to execute and deliver all such other
and additional instruments and documents and to do such other acts and things as
may be reasonably necessary or appropriate to carry out the intent and purposes
of this Agreement.



16.
Indemnification. You will continue to be covered by the indemnification
provisions to the fullest extent as provided in accordance with the charter and
by-laws of the Company and RemainCo, as the case may be, during and following
your service with the Company and RemainCo. You shall continue to be covered
under directors and officers liability



5

--------------------------------------------------------------------------------




insurance policies to the same extent as provided to officers and directors of
the Company and RemainCo, as the case may be.


17.
Miscellaneous. No provision of this agreement or any related document will be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have structured or drafted such provision. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which is not expressly set
forth in this Agreement. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York without regard to its conflicts of law principles. This agreement may not
be modified or amended, nor may any rights under it be waived, except in a
writing signed and agreed to by you and the Company, or RemainCo, as applicable
and specifically referencing the provision being so modified, amended or waived.
The Company and RemainCo, as applicable, shall be entitled to withhold from any
amounts to be paid or benefits provided to you any federal, state, local or
foreign withholding or other taxes or charges which it is from time to time
required to withhold.



6

--------------------------------------------------------------------------------








If this letter reflects our mutual understanding, kindly date and countersign
the letter agreement.
By:
/s/ Ursula M. Burns
Name:
Ursula M. Burns
Title:
Chief Executive Officer and Chairman of Xerox
Date:
May 20, 2016

 
 
XEROX CORPORATION


By:
/s/ Darrell L. Ford
Name:
Darrel L. Ford
Title:
Senior Vice President
Date:
May 20, 2016





By:
/s/ Ann N. Reese
Name:
Ann N. Reese
Title:
Lead Independent Director
Date:
May 20, 2016









 




7